Citation Nr: 0215476	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased rating for service-connected 
cervical spondylosis
with degenerative changes, currently evaluated as 20 percent 
disabling.

2. Entitlement to an effective date earlier than August 27, 
1997, for the grant of an
increased rating for service-connected cervical spondylosis 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to October 1987. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision and 
August 1998 decisional letter of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. The veteran's service-connected cervical spine disorder is 
more demonstrative
of severe limitation of motion due to pain. 

2. On August 27, 1997, the veteran filed a claim for re-
evaluation of the veteran's
service-connected cervical spondylosis with degenerative 
changes.

3. An October 1997 RO rating decision granted an increased 
rating for service-
connected cervical spondylosis with degenerative changes, 
effective from August 27, 1997.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an increased 
rating of 30 percent, and not higher, for the veteran's 
service-connected cervical spondylosis with degenerative 
changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.27, 4.40-4.46, 4.71a, Diagnostic Code 5290 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The requirements for an effective date earlier than 
August 27, 1997 for an increased rating for service-connected 
cervical spondylosis with degenerative changes have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(o); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claims and the 
reasons the claims were denied.  The veteran received a copy 
of the October 1997, February 1998, and January 1999 rating 
decisions; November 1997 and November 2000 Statements of the 
Case; August 1998 decisional letter; and November 1999, 
November 2000, June 2001 (both issues), and March 2002 (both 
issues) Supplemental Statements of the Case (SSOC).  The RO 
provided the veteran with notice of the VCAA in a February 
2000 letter.  Therein, the RO informed the veteran that it 
had determined that additional evidence was needed and 
identified the evidence that it would obtain.  Further notice 
of the VCAA was provided in the March 2002 SSOCs. 

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was afforded VA examinations in September 1997, 
January 1998, August 1998, and March 2000.  The report on the 
November 1996 VA examination is of record.  The RO retrieved 
private medical records identified by the veteran as well as 
VA treatment records and records from the Social Security 
Administration.  In March 2002, the veteran indicated that he 
wanted to continue his appeal to the Board and requested a 
waiver of the 60-day response period to elapse on providing 
additional comments to the March 2002 SSOCs.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  No further 
assistance to the veteran in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Based on the foregoing, the Board concludes that the 
duties to notify and assist have been satisfied, and the 
Board will proceed with appellate review.  

Service Connection for Cervical Spondylosis with Degenerative 
Changes

According to reports on VA examinations conducted in 
September 1997, January 1998, August 1998, and March 2000, 
the veteran's primary complaints included constant pain, 
stiffness, and radiculopathy to the right arm-sometimes 
described as a tingling sensation.  He complained that he 
occasionally dropped things and had difficulty driving.  He 
related that he had not worked since May 1997 and that he 
used to periodically miss time due to back problems.  Records 
from the Social Security Administration dated in March 1994 
and from September 1997 to September 1998 as well as VA 
treatment records dated from November 1997 to September 2001 
also showed that the veteran complained of chronic neck pain 
with radiculopathy.  Cervical spine examinations, however, at 
each of the VA examinations were essentially negative.  The 
veteran's posture was good and there was no fixed deformity.  
Muscle tone was good, there was no atrophy of the muscles, 
and there was no tenderness.  The veteran complained of pain 
on palpation at the 1997 examination, but no spasms were ever 
elicited at any of the examinations.  Both upper limbs were 
negative for any neurological deficiency, but the grip 
strength was poor on the right side as compared to the left.  
There was no atrophy of the arm muscles.  Diagnoses were 
chronic cervical strain, with no evidence of cervical 
spondylosis.

X-rays of the cervical spine were also negative with no 
evidence of disc disease at each of the VA examinations.  
Electromyography (EMG) and nerve conduction velocity studies 
of the right upper extremity conducted in 1997 only showed 
evidence of carpal tunnel syndrome; there was no evidence of 
a radiculopathy, flexopathy, or other mononeuropathy of the 
right upper extremity.  EMG results on the cervical 
paraspinal muscles were normal.  Private medical records from 
Oakwood Hospital showed that July 1999 and October 1999 
magnetic resonance imaging (MRI)s revealed no evidence of an 
acute fracture.  It was noted that there was narrowing of 
disk space between C7 and T1, minor bulging at C3-4 disk 
space, and a remote possibility of multiple sclerosis 
involving C1 level.  The VA examiners and private physicians' 
diagnoses, however, do not show that the foregoing findings, 
while present, have also resulted in a pathological disease 
process.  The veteran has consistently been diagnosed with 
cervical strain and nothing more.  

While the cervical spine examinations and diagnostic studies 
are essentially negative, the VA examination reports show 
that the veteran's cervical spine disorder is productive of 
limitation of motion.  A 30 percent rating is prescribed for 
severe limitation of motion under Diagnostic Code 5290.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.  In November 1996, 
range of motion of the cervical spine revealed forward 
flexion to 30 degrees, backward extension to 35 degrees, 
right and left lateral flexion to 15 degrees, and left 
lateral rotation to 35 degrees, and right lateral rotation to 
25 degrees.  In September 1997, range of motion was forward 
flexion to 20 degrees, backward extension to 25 degrees, 
right and left lateral flexion to 15 degrees, and right and 
left lateral rotation to 35 degrees with complaint of pain on 
the right side.  In January 1998, range of motion was forward 
flexion and backward extension to 30 degrees with complaint 
of pain in the right shoulder area, right and left lateral 
flexion to 25 degrees, and right and left lateral rotation to 
45 degrees.  The examiner noted that there was objective 
evidence of pain.  A July 1998 record from Dr. L.P. received 
from the Social Security Administration showed no limitation 
of range of motion.  In August 1998, range of motion was 
active flexion to 10 degrees, extension to 10 degrees, right 
and left lateral flexion to 10 degrees, and right and left 
lateral rotation to 30 degrees.  All of these motions were 
accompanied with complaint of pain.  Passively, range of 
motion was flexion and extension to 25 degrees, right and 
left lateral flexion to 20 degrees, and right and left 
lateral rotation to 35 degrees.  In March 2000, range of 
motion was within the normal range, but extremes of flexion 
and extension lateral bending caused pain and discomfort.  A 
comparison of the foregoing ranges of motion found on 
examination with the ranges of cervical motion noted as 
normal in the July 1998 record from Dr. L.P., shows that the 
veteran's overall range of cervical motion is productive of 
moderate to severe limitation of motion due to pain.  
Significantly, the range of motion found on examination in 
August 1998 showed that without the assistance of the 
physician, the veteran had severe limitation of motion due to 
pain.  The Board resolves all reasonable doubt in the 
veteran's favor and assigns a higher rating of 30 percent 
under Diagnostic Code 5290.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7.  As this rating represents the maximum schedular 
rating available under this diagnostic code, the Board will 
consider other potentially applicable diagnostic codes to 
determine whether the veteran is entitled to a rating in 
excess of 30 percent under any of them. 

With regard to Diagnostic Code 5285 (residuals of fracture of 
vertebra), x-ray findings reported in the Oakwood Hospital 
records showed no evidence of an acute fracture.  There were 
also no reported findings of ankylosis or symptomatology 
indicative of ankylosis of record.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286 (complete bony fixation (ankylosis) of 
the spine), 5287 (ankylosis of the cervical spine).  In 
making this determination, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, which address 
additional functional loss due to pain, weakness, fatigue, 
etc.  The examinations show that even with pain, the veteran 
does have some range of motion in his neck.  Thus, the 
veteran's neck disability is not akin to an individual who 
suffers from ankylosis.  With regard to Diagnostic Code 5293 
(intervertebral disc syndrome), as previously indicated, the 
neurological findings of record were essentially negative.  
There was narrowing of disk space between C7 and T1, minor 
bulging at C3-4 disk space, and a remote possibility of 
multiple sclerosis involving C1 level, but the examiners 
noted no evidence of disc disease or pathological findings 
indicative of intervertebral disc syndrome, much less severe 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome).  A rating in excess 
of 30 percent under Diagnostic Codes 5285, 5286, 5287, or 
5293 is not warranted.

Finally, while the evidence does reveal that the veteran's 
cervical spine disorder does place some limits on his 
employability, this has been contemplated in the award of a 
30 percent rating under Diagnostic Code 5290.  Moreover, the 
evidence does not reflect that the veteran's neck disability 
has necessitated any frequent periods of hospitalization 
during the appeal period.  For these reasons, application of 
the regular schedular standards is not rendered 
impracticable.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

Earlier Effective Date

On August 26, 1996, the RO received the veteran's original 
claim for service connection of his cervical spine disorder.  
By a January 1997 rating decision, the RO granted service 
connection and assigned a rating of 10 percent effective from 
August 26, 1996.  On August 27, 1997, the RO received from 
the veteran's service representative, a letter that contained 
a request to "reevaluate the veteran's service connection 
spinal condition."  By an October 1997 rating decision, the 
RO increased the rating to 20 percent effective from August 
27, 1997.  In effect, the RO treated the request as a new 
claim.  The Board finds that the RO was correct in doing so.  
The service representative's letter does not specifically 
refer to the original rating decision or notification letter 
or otherwise note any expression that could reasonably be 
construed as an expression of disagreement with the January 
1997 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.  For example, in the service representative's October 
1997 letter, the organization indicated that "[t]he veteran 
[was] not in agreement with the decision of October 17, 
1997," which subsequently initiated the instant appeal.    

The RO granted the increase to 20 percent based on the 
September 1997 VA examination report.  Private medical 
records identified by the veteran and retrieved by the RO 
only pertained to the veteran's low back disorder.   The 
veteran contends that he is entitled to an earlier effective 
date because the severity of his cervical spine disorder as 
demonstrated on VA examination in November 1996 and shown by 
contemporaneously dated medical records was substantially the 
same as demonstrated on VA examination in September 1997.  To 
the extent that the veteran maintains that the January 1997 
rating action constituted clear and unmistakable error (CUE) 
with respect to the rating assigned, the Board notes that a 
CUE claim is not properly before the Board. 

The effective date for the award of an increased rating is 
generally the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  If, however, the claim is filed within one year 
of the date that the evidence shows that an increase in 
disability has occurred, the earliest date as of which an 
increase is factually ascertainable is used; otherwise, date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  The 
findings reported on the September 1996 VA examination report 
and other medical evidence dated within one year of the 
veteran's claim, do not show an increase in disability in 
excess of 30 percent.  Accordingly, the effective date is 
date of receipt of the claim, August 27, 1997. 


ORDER

A 30 percent rating for cervical spondylosis with 
degenerative changes is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An effective date prior to August 27, 1997 for grant of an 
increased rating for cervical spondylosis with degenerative 
changes is denied.


	
		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

